DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title of the invention, as the title is more reflective of the claimed inventive concept found in the independent claim the amendment is accepted and previous objection removed. 

Response to Amendment
Acknowledgement is made of the amendment filed on 06/29/2021 in which claims 1 and 3 were amended. No other claims were added or canceled, therefore claims 1-4 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twarog et al. [US 2015/0066837].
With respect to claim 1, Twarog discloses a battery system [30], comprising: a plurality of battery cells [52]; and a control circuit [40,56] which controls a charging/discharging current of the par. 0023,0028], wherein the control circuit performs a plurality of temperature rising estimations on the basis of temperature information, a charging/discharging current, and a time width of a time window during which the charging/discharging current flows [Figs 2-3; par. 0028 and 0044-0056, a plurality of future temperature rises of the battery is determined, note that a charge duration is a time width of a time window of the charging operation], and wherein the control circuit selects a charging/discharging current corresponding to a temperature rising estimation in which a temperature of the battery cell does not exceed a use limit temperature of the battery cell among the temperature rising estimations [par. 0057-0067; a charging power characteristic is chosen, i.e. the maximum charging current that keeps the temperature of the battery at or below the threshold].

With respect to claim 2, Twarog further discloses wherein the battery system includes a temperature sensor, a current sensor and a voltage sensor, and wherein the control circuit includes a calculation unit to calculate a state of charge and a state of health of the battery cell, and other battery parameters [par. 0022].

With respect to claim 3, Twarog further discloses wherein the control circuit includes a memory unit which stores a plural pieces of current information and time widths of a plurality of time windows, and wherein a plurality of temperature rising estimations are performed on the basis of the current information and the time widths of the time windows, and a present operation situation [Fig. 3; par. 0023, note that the charging operation is inclusive of multiple predications/estimations that use the charging power/current and also a known soc and/or known ambient temperature and/or known charging power as an input as shown in figure 4].

claim 4, Twarog further discloses wherein the control circuit includes an optimal condition calculation unit which secures the battery cell to be equal to or less than a use limit temperature during the plurality of temperature rising estimations, and selects a temperature rising estimation in which a utilization of the battery cell is increased [par. 0057-0058; the optimal condition is equated to the threshold temperature of the battery cell to which Twarog keeps the battery under for purposes of selecting the charging current during the rise estimations, note also Twarog states the reason is to prevent the useful life of the battery from being reduced which equates to an increase in utilization].

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 that in Twarog the cited paragraphs describe a process of determining future power characteristics in order to determine estimated future temperatures and that the cited duration of charging is in the context of the duration of a future charging power value. 
In response the Examiner does not disagree with applicant’s assessment of the prior art however it is the position of the examiner that the prior art still reads on the claim amendment as proposed. For example, indeed Twarog discloses that the process of estimating a temperature rising involves a beginning and ending of a charging process called the duration. And during that duration a factor that is part of the equation is the charging power/charging current. But it is important to point out that the time window for which Twarog is looking at for the calculation is that of a possible further charging session and the charging current is also during that future time window. Said another way, the time width widow for which the charging power flows is indeed a future time but so is the charging power current used for the calculation of the temperature rising and therefore they are occurring in the same predicted future and not separate current times and future times as argued. Furthermore the plain . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859